 


114 S1288 IS: Welfare Abuse Prevention Act
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
114th CONGRESS1st Session 
S. 1288 
IN THE SENATE OF THE UNITED STATES 
 
May 12, 2015 
Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To require States to implement a cash withdrawal daily limit for recipients of cash assistance under the temporary assistance for needy families program. 
 
 
1.Short title This Act may be cited as the Welfare Abuse Prevention Act.  2.Cash withdrawal daily limit for assistance under State TANF programs (a)State requirementSection 408(a)(12) of the Social Security Act (42 U.S.C. 608(a)(12)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); and  (2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Cash withdrawal daily limitA State to which a grant is made under section 403 shall maintain policies and practices as necessary to ensure that cash assistance disbursed through an electronic benefit transfer card or an electronic payment card shall not be used to withdraw more than $25 per day from an automated teller machine or through a cash-back procedure at a point-of-sale terminal that is located in a place that is not prohibited from being used under subparagraph (A)..  (b)PenaltySection 409(a)(16) of such Act (42 U.S.C. 609(a)(16)) is amended— 
(1)in subparagraph (A)— (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and realigning the left margins accordingly; 
(B)by striking section 408(a)(12) and inserting section 408(a)(12)(A);  (C)by striking If, within and inserting the following: 
 
(i)Prohibited places for spending of benefitsIf, within; and  (D)by adding at the end the following new clause: 
 
(ii)Cash withdrawal daily limitIf, within 2 years after the date of the Welfare Abuse Prevention Act, any State has not reported to the Secretary on such State's implementation of the policies and practices required by section 408(a)(12)(B), or the Secretary determines, based on the information provided in State reports, that any State has not implemented and maintained such policies and practices, the Secretary shall reduce to $0 the State family assistance grant payable to the State under section 403(a)(1) for— (I)the fiscal year immediately succeeding the year in which such 2-year period ends; and 
(II)each succeeding fiscal year in which the State does not demonstrate that such State has implemented and maintained such policies and practices.;  (2)in subparagraph (B), by inserting clause (i) or (ii) of  before subparagraph (A); and 
(3)in subparagraph (C), by inserting clause (i) or (ii) of  before subparagraph (A).  (c)Additional State plan requirementSection 402(a)(1)(A) of such Act (42 U.S.C. 602(a)(1)(A)) is amended— 
(1)in clause (vii), by striking section 408(a)(12) and inserting section 408(a)(12)(A), and to comply with the cash withdrawal daily limit required under section 408(a)(12)(B); and  (2)in clause (viii), by inserting the cash withdrawal daily limit and after information on. 
 
